—Judgment, Supreme Court, New York County (Louis York, J.), entered September 8, 1998, which granted petitioner’s application for a permanent stay of arbitration of an uninsured motorist claim on the ground that the putatively uninsured vehicle was in fact insured on the date of the accident, unanimously affirmed, without costs.
The testimony of Edward Carroll, the underwriter for Eagle Insurance Company’s managing agent, who admitted that the expansion record, or DP 37 form, listed the insurance code number for Eagle, and the form itself, indicating that Eagle insured the vehicle in question several months prior to respondents’ accident, sufficiently supports Supreme Court’s determination granting the petition for a permanent stay of arbitration of respondents’ uninsured motorist claim (compare, Matter of AllCity Ins. Co. [Warda], 212 AD2d 482). Concur— Sullivan, J. P., Williams, Rubin, Buckley and Friedman, JJ.